 



         

Exhibit 10.41
Amendment No. 1 to License Agreement
between
Muhammad Ali Enterprises LLC
and
FX Luxury Realty, LLC
     This Amendment No. 1 (“Amendment No. 1”) to the License Agreement by and
between MUHAMMAD ALI ENTERPRISES LLC, a California limited liability company,
having its principal office at 8105 Kephart Lane, Berrien Springs, Michigan
49103 (“Licensor”), and FX LUXURY REALTY, LLC, a Delaware limited liability
company, having its principal office at 650 Madison Avenue, New York, New York,
10022 (“Licensee”) (each, a “party” and collectively, the “parties”), is made
and effective as of November 16, 2007 with reference to the following recitals:
RECITALS
     WHEREAS, the parties entered into that certain License Agreement, dated as
of June 1, 2007 (the “License Agreement”); and
     WHEREAS, the parties wish to make certain amendments to the License
Agreement pursuant to Section 26.07 thereof to extend the payment date for the
Guaranteed Minimum Royalty (as defined in the License Agreement) for the
calendar year ending December 31, 2007;
     NOW, THEREFORE, for the consideration set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1. Amendment to Section 6.07 of the License Agreement. Section 6.07 of the
License Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
“Section 6.07 Guaranteed Minimum Royalties. Licensee shall pay Licensor the
below guaranteed minimum royalties for each calendar year within thirty
(30) days of the end of such calendar year (i.e., by January 30th of the
immediately following year) during the Term (“Guaranteed Minimum Royalties”),
except that the Guaranteed Minimum Royalty for the calendar year ending
December 31, 2007 (the “2007 Guaranteed Minimum Royalty”) shall be due upon the
earlier of (i) the date of Licensee’s receipt of funds from the closing of the
Rights Offering and, if required, the Back-Stop (each as defined in the
Membership Interest Purchase Agreement dated as of June 1, 2007 by and among
Licensee, CKX, Inc., and Flag Luxury Properties, LLC, as amended) or
(ii) April 1, 2008, provided that if the 2007 Guaranteed Minimum Royalty is paid
to Licensor after December 1, 2007 it shall bear interest as set forth in the
table below.
The Guaranteed Minimum Royalty shall be non-refundable but actual royalties paid
during the applicable calendar year shall be applied against the Guaranteed
Minimum Royalty. Notwithstanding any of the foregoing, any direct payments made
by a Project Company or other Person that holds a Site License to Licensor shall
be applied against the Guaranteed Minimum Royalties due to Licensor hereunder.





--------------------------------------------------------------------------------



 



          Calendar Year   Amount
Calendar year ending December 31, 2007
  $1,000,000, plus interest on any amount thereof paid after December 1, 2007,
from December 1, 2007 until the date of payment at the following interest rates:

 
       
 
  From December 1, 2007 through December 31, 2007 - the then current prime rate
as quoted in The Wall Street Journal (the “Prime Rate”) plus 3% per annum;

 
       
 
  From January 1, 2008 through January 31, 2008 - the then current Prime Rate
plus 3.5% per annum;

 
       
 
  From February 1, 2008 through February 29, 2008 - the then current Prime Rate
plus 4.0% per annum; and

 
       
 
  From and after March 1, 2008 - the then current Prime Rate plus 4.5% per
annum.

 
       
Calendar year ending December 31, 2008
  $ 1,000,000  
Calendar year ending December 31, 2009
  $ 1,000,000  
Calendar year ending December 31, 2010
  $ 2,000,000  
Calendar year ending December 31, 2011
  $ 2,000,000  
Calendar year ending December 31, 2012
  $ 2,000,000  
Calendar year ending December 31, 2013
  $ 3,000,000  
Calendar year ending December 31, 2014
  $ 3,000,000  
Calendar year ending December 31, 2015
  $ 3,000,000  
Calendar year ending December 31, 2016
  $ 3,000,000  
Every calendar year thereafter during the Term
  The Guaranteed Minimum Royalty for the immediately previous calendar year plus
five percent (5%)”


2



--------------------------------------------------------------------------------



 



2. Amendment to Section 6.12 of the License Agreement. Section 6.12 of the
License Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
“Section 6.12 Late Payments. Any past due amount by Licensee whether due
pursuant to this Article 6 or any other Section in this Agreement shall bear
interest at the then current Prime Rate plus 3% per annum, which is applicable
from the due date until the date of payment, provided that any amount of the
2007 Guaranteed Minimum Royalty paid after December 1, 2007 shall bear interest
as provided in Section 6.07 hereof. Any outstanding amount found in an audit
pursuant to Section 7.02 shall be deemed a “late payment” and shall be subject
to the interest described herein.”
3. Effect of Amendment. Except as expressly set forth in this Amendment No. 1,
the License Agreement shall remain in full force and effect as originally
written, and shall constitute the legal, valid, binding and enforceable
obligation of the parties thereto.
4. Governing Law. This Amendment No. 1 and the obligations of the parties
hereunder shall be construed and enforced in accordance with the laws of the
State of California, excluding any conflicts of law rule or principle which
might refer such construction to the laws of another state or country. Each
party hereby (i) submits to personal jurisdiction in the State of California for
the enforcement of this Amendment No. 1 and (ii) waives any and all personal
rights under the law of any state or country to object to jurisdiction within
the State of California for the purposes of litigation to enforce this Amendment
No. 1.
5. Execution in Counterparts. This Amendment No. 1 may be executed in two or
more counterparts, each of which shall be considered an original instrument, but
all of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to the parties. Copies of executed counterparts transmitted
by facsimile or other electronic transmission shall be considered original
executed counterparts for the purposes of this Amendment No. 1, provided that
receipt of copies of such counterparts is confirmed. Originals of any
counterparts transmitted by facsimile or other electronic transmission shall be
promptly provided to the other parties hereto.
[Remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be
executed by their authorized representatives on the date set forth above.

            “LICENSOR”


MUHAMMAD ALI ENTERPRISES LLC
      By:   CKX G.O.A.T. Holding Corp., its managing member             By:  
/s/ Thomas P. Benson         Name:   Thomas P. Benson         Title:   Executive
Vice President and Treasurer        “LICENSEE”

FX LUXURY REALTY, LLC
      By:   FX Real Estate and Entertainment Inc.,         Managing Member     
      By:   /s/ Paul C. Kanavos         Name:   Paul C. Kanavos         Title:  
President   

 